IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SOMERSET COUNTY CHILDREN AND              : No. 91 WAL 2017
YOUTH SERVICES,                           :
                                          :
                  Petitioner              : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
H.B.R.,                                   :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.